DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1: “each of the plurality of coupler modules is connected to a power source by a corresponding switching element”; and
Claim 2: “wherein the plurality of coupler modules are connected [] in series to a common power source”;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Regarding a, this drawing objection can be overcome by addressing the §112(b) rejection, below.  Regarding b, the figures only show a parallel connection.  There is no figure that shows coupler modules in series. 
The drawings are objected to because they label the switching elements as 1 to “n”, where “n” is the same number as used for the coupler modules.  This is incorrect, as the figures all clearly show that there is one more switching element (“n+1”).  This should be corrected in all relevant figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it repeats the indefinite language of claim 1, namely that coupler modules are connected “by corresponding switching elements” (see at least page 4, line 7).  This language is incorrect, as discussed in more detail below.    
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 10-11, and 13-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of the plurality of coupler modules is connected to a power source by a corresponding switching element”.  This indicates a 1:1 matchup, where each coupler module gets its own switching element.
Claim 1, however, then recites “each of the plurality of coupler modules is linked with at least one other of the other plurality of modules at a shared one or more switching elements”.   Having shared switches contradicts the previously quoted limitation.  If switching modules are shared, then they are not “corresponding”.  
Further support can be found in at least the Applicants’ figure 1, which shows N coupler modules (12) and N+1 switching elements (18/19).  Because there is 1 more switching element than coupler modules, they do not “correspond”.  There is no a 1:1 matchup.  Even if this language were accurate, the claim does not identify the one extra switching element at the end of the array.  
This rejection can be overcome by deleting the first quoted limitation and replacing it with a limitation that more clearly defining the presence of one more switching element than coupler modules.  Claims 2-8, 10-11, and 13-17 are similarly rejected as they depend from, and inherent the deficiencies of, claim 1.
In claim 11, there is no antecedent basis for the limitation of “each current splitter”.  This limitation was only recited in claim 3, while claim 11 depends directly from claim 1. 
In claim 28, the limitation of “each shared pair of switching elements including one switching element of the respective first and second pairs of switching elements” is indefinite.  The claim explicitly defines “a first and a second pair of switching elements”. The claim is indefinite because it both defines distinct first and second pairs and then recite that the internal switches are split among the pairs.  For example, the limitation of “a first and a second pair of switching elements” means that the first pair has switches A and B and the second pair has switches C and D.  Claim 28 then attempts to recite that one of A and B is really part of pair two and one of C and D is really part of pair one.  This directly conflicts with how the claim labels “a first and second pair”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 13-17, 19-22 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madawala (US 2015/0207335).
With respect to claim 1, Madawala discloses an inductive power transfer coupler array (fig 3a or 3b; par 103-108), comprising 
a plurality of coupler modules (IPT1-IPTn), wherein each of the plurality of coupler modules comprises a resonant circuit including at least one transmitter coil (Lpt,1-Lpt,n) and a capacitive element (Cpt,1-Cpt,n), and wherein each of the plurality of coupler modules is connected to a power source by corresponding switching elements (10-13 or 20-n), 
wherein each of the plurality of coupler modules is linked with at least one other of the other plurality of modules at a shared one or more switching elements of the corresponding switching elements (in fig 3a, switching element 10 is shared between all coupler modules; in fig 3b, 21 is shared between the first and second coupler modules, 22 is shared between the second and third coupler modules, etc.); 
a control module (par 103) configured to control operation of each of the plurality of coupler modules between an active state in which the respective transmitter coil is energized (par 105), and a passive state in which the respective transmitter coil is not energized (par 105), 
wherein the control module is configured to effect control between the active state and the passive state by controlling at least one of a phase angle or a duty-cycle of the corresponding switching elements (par 103).  
Madawala discloses two embodiments in figures 3a-b.  In both figures, coupler modules are selectively energized with switching elements.  Each coupler module shares a switching element with another coupler module.  In figure 3a, switching module 10 is shared with all coupler modules.  In figure 3b, any two adjacent coupler modules have a shared switching module where they interconnect.  
Madawala states, “The remaining legs [] are controlled independent with respect to the first leg 10 to control the current in the corresponding primary winding” (par 103).  This indicates the presence of “a control module”.  Paragraph 105 explicitly recites that the coupler modules are individually controlled to be energized/active or un-energized/inactive/passive. 
Madawala further discloses that “current in Lpt,2 primary winding can be controlled [] using pulse width modulation (PWM) to control the voltage Vpt,2 in order to maintain a desirable current tin the primary winding Lpt,2.  However, phase control is preferred to minimize switching losses and/or peak currents of the system” (par 103).  Thus, Madawala anticipates the limitation of controlling the coupler modules with at least one of a phase angle (“phase control”) or duty cycle (“PWM”).
With respect to claim 2, Madawala discloses the plurality of coupler modules are connected in parallel or in series to a common power source (figs 3a and 3b both show the modules to be in parallel).  
With respect to claim 3, Madawala discloses a current or voltage splitter is provided between the power source and the resonant circuit (see fig 3a, 3b).  Due to Kirchhoff’s Current Law, current from the power source is “split” between the active parallel coupler modules. 
With respect to claim 4, Madawala discloses each of the plurality of coupler modules is connected to a second terminal of the power source by corresponding switching elements (see fig 3a or 3b).  Madawala discloses that the return line of Vac (i.e. the second terminal) is connected to each of the coupler modules through “corresponding switching elements” (at least the lower switch of each switching element 10-13).
With respect to claim 5, Madawala discloses the switching elements are semiconductor switches (fig 1 shows that the half-bridge circuits are intended to be transistors).  Figures 3a-b use short-hand for the transistors (what looks like a relay in parallel with a diode).  These are clearly intended to refer to the same switches as shown in figure 1.
With respect to claim 6, Madawala discloses the control module is configured to switch each pair of switching elements at a phase angle of 180 degrees to operate a respective one of the plurality of coupler modules in the activate state, and at a phase angle of 0 degrees to operate the respective one of the plurality of coupler modules in the passive state (par 103, namely the part that appears on page 5), and par 104).  Madawala discloses that the control module can set multiple values of phase angle, including 0 and 180.
With respect to claim 7, Madawala discloses the control module is configured to switch all switching elements at an identical fixed switching frequency (par 100).  In paragraph 100, Madawala discloses that the figure 1 switching elements are operated “at the same track frequency”.  This would apply to the figure 3 embodiment, where multiple coupler modules also interact with the same track.
With respect to claim 10, Madawala discloses the resonant circuit is a push-pull or half bridge circuit (fig 3a/b show half-bridge circuits).  
With respect to claim 13, Madawala discloses each of the plurality of coupler modules comprises at least two transmitter coils (fig 3a; each coupler module has a horizontal inductor and a vertical inductor (Lpi, Lpt) – both of these are interpreted as “transmitter coils”, as they have the same structure and both convert wired electricity into a magnetic field).  
With respect to claim 14, Madawala discloses the at least two transmitter coils are at least partially overlapping (fig 3a/b).  When figure 3A (or 3B) is viewed from the right side of the figure, the user will see that one inductor “overlaps” the other.  The claim only recites “overlap” without explicitly defining the coils’ proximity to each other.  For example, coils that are 100’s of feet away can still “overlap”
With respect to claim 15, Madawala discloses an overlap between the at least two transmitter coils is chosen such that the at least two transmitter coils are mutually decoupled.   Madawala does not disclose any mutual coupling between the two coils (Lpi, Lpt).  Thus, they are “mutually decoupled” and are so at least partly because of their placement (i.e. the overlap described in the art rejection of claim 14).
With respect to claim 16, Madawala discloses at least each two of the plurality of coupler modules are arranged such that the respective transmitter coil or coils of the at least two coupler modules are overlapping (when viewed from the bottom of figure 3a/b, the transmitter coils are (Lpt).  “overlapping”.  
With respect to claim 17, Madawala discloses in each set of overlapping transmitter coils an overlap is chosen such that the transmitter coils are mutually decoupled.  Madawala does not disclose any mutual coupling between the transmitter coils (Lpt).  Thus, they are “mutually decoupled” and are so at least partly because of their placement (i.e. the overlap described in the art rejection of claim 16).
With respect to claim 19, Madawala discloses the inductive power transfer coupler system, as discussed above in the art rejections of claims 1-2 and 10.  
With respect to claim 20, Madawala discloses a plurality of coupler legs (fig 3a, 3b), wherein each of the plurality of coupler legs includes at least two inductive power transfer coupler arrays of claim 19 (there are n coupler modules in figs 3a/b – any two are a first “leg” and the next two are a second “leg”), wherein in each of the plurality of coupler legs, the individual coupler modules of the at least two IPT coupler arrays are arranged in at least one of a grouped manner (see below) or an interleaved manner such that adjacent coupler modules are part of different coupler arrays.  
The art rejection relies on each “coupler leg” including two coupler modules. Madawala then discloses the coupler modules are individually energized (par 105).  Thus, with only one coupler module (of the two legs) being energized, the de-energized coupler modules are interpreted as being in a different “group” and “part of” a different array.
With respect to claim 21, Madawala discloses all coupler legs are energized by a common power source (Vac; shown in figs 3a and 3b).  
With respect to claim 22, Madawala discloses means to individually adjust a phase difference between individual coupler arrays (par 103).  
With respect to claim 28, Madawala discloses an inductive power transfer coupler array, as discussed above in the art rejections of claims 1-2 and 10. Madawala further discloses 
wherein a first (10) and a second pair (11) of switching elements are connected across the resonant circuit to terminals of the power source in a half-bridge configuration, 
wherein each coupler module is linked with at least one other coupler module at a shared pair of switching elements (fig 3a, 10 is shared between all coupler modules; in fig 3b, switching elements at the midpoint of two coupler modules are shared with those coupler modules), 
each shared pair of switching elements including one switching element of the respective first and second pairs of switching elements (Madawala shows two pairs of switching elements – four switching elements total – assigning these elements to different named groups does not affect their structure or placement within the system); 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Madawala (“Madawala I”) in view of Madawala (“Madawala II”; US 2017/0033693).
Madawala I does not expressly disclose the switching frequency or resonant frequency of the coupler modules.  Madawala II discloses that it is known to operate a coupler modules to have the same resonant frequency, and wherein the switching frequency is lower than or equal to the resonant frequency to achieve zero voltage switching (ZVS) (par 12).  
Madawala I and II are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Madawala I to include the lower switching frequency, as taught by Madawala II.  The motivation for doing so would have been to improve the efficiency of the system (Madawala par 12).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Madawala in view of Upadhyaya (US 2011/0151141).
Madawala discloses a current splitter (via Kirchhoff’s Current Law), but does not expressly disclose doing so with magnetically coupled inductances.  Upadhyaya teaches that it is known to split current by using at least two inductances coupled with a magnetically permeable core (fig 4; par 57).
Madawala and Upadhyaya are analogous because they are from the same field of endeavor, namely current splitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Madawala parallel circuits to have their current split using the magnetically coupled inductors, as taught by Upadhyaya.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836